State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 2, 2015                      520119
________________________________

In the Matter of GEORGE HILL,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

NEW YORK STATE BOARD OF PAROLE,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Clark, JJ.

                             __________


     George Hill, Ossining, appellant pro se.

                             __________


      Appeal from a judgment of the Supreme Court (McNally Jr.,
J.), entered November 12, 2014 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent which denied
petitioner's request for parole release.

      In 1991, petitioner was involved in an incident in which he
shot a police officer multiple times, seriously injuring him.
Petitioner was subsequently convicted of numerous crimes, the
most serious of which was attempted murder in the first degree
for which he is currently serving a term of 20 years to life in
prison. In July 2013, he made his second appearance before
respondent seeking to be released to parole supervision.
Respondent denied his request and imposed a 24-month hold.
Petitioner took an administrative appeal and, when it was not
decided within four months, he commenced this CPLR article 78
proceeding. Following joinder of issue, Supreme Court dismissed
the petition and this appeal followed.
                              -2-                520119

      Initially, we note that parole release decisions are
discretionary and will not be disturbed so long as respondent
complied with the statutory requirements set forth in Executive
Law § 259-i (see Matter of Campbell v Evans, 106 AD3d 1363, 1363
[2013]; Matter of Ruiz v New York State Div. of Parole, 70 AD3d
1162, 1163 [2010]). Contrary to petitioner's claim, the record
here reveals that respondent considered the relevant statutory
factors in denying his request. Specifically, respondent took
into account not only the serious nature of petitioner's crimes,
but also his criminal history, relatively clean prison
disciplinary record, positive program accomplishments,
postrelease plans, as well as the sentencing minutes and the
COMPAS Risk and Needs Assessment instrument (see Matter of
Lackwood v New York State Div. of Parole, 127 AD3d 1495, 1495;
Matter of Diaz v New York State Dept. of Corrections & Community
Supervision, 127 AD3d 1493, 1494 [2015]). Notably, respondent
was not required to give each of these factors equal weight (see
Matter of Lackwood v New York State Div. of Parole, 127 AD3d at
1495; Matter of Singh v Evans, 118 AD3d 1209, 1210 [2014], lv
denied 24 NY3d 906 [2014]). Moreover, in view of our decision in
Matter of Montane v Evans (116 AD3d 197, 202-203 [2014], appeal
dismissed 24 NY3d 1052 [2014]), we find no merit to petitioner's
claim that respondent failed to comply with the 2011 amendments
to Executive Law § 259-c (4).1 Similarly, given that petitioner
was incarcerated well before the 2011 amendments to Correction
Law § 71 became effective, respondent was not required to devise
a transitional accountability plan for petitioner (see Matter of
Borges v Stanford, 127 AD3d 1491, 1491 [2015]; Matter of Delacruz
v Annucci, 122 AD3d 1413, 1414 [2014]). Petitioner's remaining
arguments, including his challenge to the length of the 24-month
hold, have been considered and are unavailing. Inasmuch as
respondent's determination does not exhibit "'irrationality
bordering on impropriety'" (Matter of Partee v Evans, 117 AD3d
1258, 1259 [2014], lv denied 24 NY3d 901 [2014], quoting Matter


    1
        Subsequent to the denial of petitioner's request for
parole release, respondent promulgated formal regulations
governing parole release decisions (see 9 NYCRR 8002.3) and, as a
result, the Court of Appeals dismissed the appeal in Matter of
Montane v Evans (supra) as moot.
                              -3-                  520119

of Russo v New York State Bd. of Parole, 50 NY2d 69, 77 [1980]),
we find no reason to disturb it.

     Peters, P.J., McCarthy, Egan Jr. and Clark, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court